Exhibit 10.123

AMENDED AND RESTATED SEPARATION AGREEMENT

AND GENERAL RELEASE

1.    This Separation Agreement and General Release (“Agreement”) is between
Douglas Cooper (“You”, “you”, “your” or “Your”), an individual with an address
of   c/o Ruskin Moscou Faltischek, P.C., 1425 RXR Plaza, East Tower, 15 Floor,
Uniondale, NY 11556-1425 and GTJ REIT, Inc. (the “Company” or “GTJ”).  Upon Your
acceptance of the terms and conditions set forth in this Agreement, the Company
agrees to provide You with the separation package set forth in this Agreement on
the conditions set forth herein.  

2.    Last Day of Employment:  Your last day of employment with the Company is
mutually agreed to constitute December 31, 2014. (“Last Day”) and you will be
paid your regular salary for all days worked through the Last Day.  

a.    The Agreement specifically does not concern, limit or otherwise affect
your continuing and ongoing role, duties or compensation as a Member of the GTJ
Board of Directors.  

3.    Separation Payments:  In consideration of your signing this Agreement and
your other promises and covenants contained herein, the Company will pay you the
following sums to which you are not otherwise entitled:

a.    The Company will pay you, or your heirs $77,885.00 (less payroll
deductions) in one installment after the expiration of any statutory revocation
periods.  

b.    You hereby waive any right under Section 5003-a of the New York Civil
Practice Law and Rules to receive any consideration described in this Agreement
at a time or in any manner other than that expressly provided for in this
paragraph.

4.    General Release:

a.    In consideration of the above, and all of the terms of this Agreement,
you, Douglas Cooper, for yourself, your agents, successors, heirs and assigns
(“Releasors”), do hereby release, remise and forever discharge GTJ REIT, Inc.
and each of its parents, subsidiaries, affiliates, related entities,
predecessors, successors, assigns, and each of its current and former agents,
servants, shareholders, employees, officers, directors, managers, executives,
members, trustees, employees, representatives, board members, attorneys,
investors and insurers and each of their heirs, successors, executors and
administrators and all persons acting by, through, under and/or in concert with
any of them (“Releasees”) of and from any and all claims, demands, causes of
action, actions, rights, damages, judgments, costs, compensation, suits, debts,
dues, accounts, bonds, covenants, agreements, expenses, attorneys’ fees,
damages, penalties, punitive damages and liability of any nature whatsoever, in
law or in equity or otherwise, which Releasors (You)  have had, now have, shall
or may have, whether known or unknown, foreseen or unforeseen, suspected or
unsuspected, by reason of any cause, matter or thing whatsoever, from the
beginning of the world to the effective date of this Agreement, including those
relating

--------------------------------------------------------------------------------

to or arising out of your employment with the Company and/or its affiliates, the
terms and conditions of such employment, and the termination of that employment.

b.    By the general release set forth in this paragraph, you acknowledge that
you are giving up all claims relating to or arising out of your employment with
GTJ REIT, Inc., the Releasees and/or its affiliates, the terms and conditions of
such employment, and the termination of that employment, including but not
limited to claims for breach of contract or implied contract, wrongful,
retaliatory or constructive discharge, negligence, misrepresentation, fraud,
detrimental reliance, promissory estoppel, defamation, invasion of privacy,
impairment of economic opportunity, tortious interference with contract or
business relationships, intentional or negligent inflection of emotional
distress, any and all other torts, and claims for attorneys’ fees, as well as
including but not limited to any and all statutory claims referred to
herein.  Restricted common stock that you have been awarded as an equity bonus
are deemed to have fully vested.

c.    You further acknowledge that various federal, state and local laws
prohibit discrimination based on age, gender, sexual orientation, race, color,
national origin, religion, disability, handicap or veteran’s status.  These
include Title VII of the Civil Rights Act of 1964, the Civil Rights Acts of 1866
and 1871, and the Civil Rights Act of 1991 (relating to gender, national origin,
religion, race and certain other kinds of job discrimination); the Pregnancy
Discrimination Act; the Age Discrimination in Employment Act and the Older
Workers’ Benefit Protection Act (relating to age discrimination in employment);
the Rehabilitation Act of 1973, the Americans with Disabilities Act, and
Delaware’s Handicapped Persons Employment Protections Act (relating to
disability discrimination in employment); the New York Human Rights Act
(prohibiting all of the above forms of employment discrimination); and the New
York City Human Rights Law (prohibiting all of the above forms of employment
discrimination).  You understand and acknowledge that this general release
applies to all such employment-related claims that you now have or may have had
through the effective date of this Agreement.

d.    You also understand and acknowledge that there are various federal and
state laws governing benefit issues, wage and hour issues, and other employment
issues, including, but not limited to, the Employee Retirement Income Security
Act (excluding claims for vested benefits), the Sarbanes-Oxley Act of 2002, the
National Labor Relations Act, the Fair Labor Standards Act, the Equal Pay Act,
the Worker Adjustment and Retraining Notification Act, the Family and Medical
Leave Act, the New York Wage Payment Law, the Delaware Wage Payment and
Collection Act, wage and hour laws, whistleblower laws and other laws.  You
acknowledge that you are giving up any claims you may have under any of these
statutes and under any other federal, state or municipal statute, ordinance,
executive order or regulation relating to discrimination in employment, wage and
hour issues, or in any way pertaining to employment relationships.  You also
understand and acknowledge that you are giving up any and all claims for
benefits including, but not limited to, life insurance, accidental death and
disability insurance, sick leave or other employer provided plan or program;
claims for distributions of income or profit; claims for reimbursement; claims
for wages; claims for vacation or other leave time; claims relating to
retirement, pension and/or profit sharing plans (excluding claims for vested
benefits); claims for group health insurance coverage (excluding claims for
COBRA continuation coverage); or any other claims.  You understand and
acknowledge that this general

--------------------------------------------------------------------------------

release applies to all such employment-related claims that you now have or may
have had through the effective date of this Agreement.

e.    You further agree that neither you, nor anyone on your behalf shall or may
seek, or be entitled to recover reasonable attorneys’ fees and costs pursuant to
any of the aforementioned federal, state or local statutes, or any other such
laws.  You understand and acknowledge that the general release set forth in this
paragraph applies to all claims and causes of action, including but not limited
to, employment-related claims, which you now have or may have had through the
date of this Agreement.

f.    The general release set forth in this paragraph is intended to comply with
Section 201 of the Older Workers’ Benefit Protection Act of 1990, 29 U.S.C. §
626(f).  Accordingly, you acknowledge, represent and certify as follows:  

(i)    that you waive all rights or claims under the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”), knowingly and voluntarily in
exchange for consideration of value to which you would not otherwise have been
entitled;

(ii)    that by this Agreement you have been advised in writing by the Company
to consult with an attorney of your choice in conjunction with this Agreement
and your decision to waive your rights or claims under the ADEA or otherwise;

(iii)    that you have been given a period of at least twenty-one (21) days
within which to consider this Agreement and your decision to waive your rights
under the ADEA or otherwise;

(iv)    that you have been informed by the Company and understand that you may
revoke your acceptance of this Agreement for a period of seven (7) days after
signing it, and that this Agreement will not become effective or enforceable
until after the seven (7) day period has expired, and that any revocation you
make shall be in writing, sent by regular mail or overnight mail for receipt
within the seven (7) day revocation period to our attorney:  Mark L Lubelsky,
Mark L. Lubelsky And Associates, 123 West 18th Street, 8th Floor, New York, New
York 10011; and

(v)    that you further understand that if you revoke your acceptance as
described above, this Agreement shall be null and void in its entirety, and if
you have not revoked this Agreement by the end of the seven (7) day period
referenced in the last paragraph, this Agreement will be in full force and
effect.

g.    Notwithstanding any local or other law to the contrary, You expressly
agree that this Agreement and this Paragraph 4 will extend and apply to all
claims, injuries and damages that You may have against the Company or any
Releasees at the time You sign this Agreement, regardless of whether you are
aware or suspect such claims, injuries or damages at the time you sign this
Agreement.

--------------------------------------------------------------------------------

5.    Reimbursement: You agree that if you commence any action, proceeding or
lawsuit or submit any claim or charge to any agency arising out of your
employment with the Company that you will immediately reimburse to the Company
any and all wages, monies and benefits that you received from the date of your
execution of this Agreement and that the Company will have no further payment
obligations to you.  You agree that even though you will be required to
reimburse the Company as described immediately above and that all payment
obligations of the Company will immediately cease if you commence an action
proceeding or lawsuit or submit any claim or charge to any agency arising out of
your employment with the Company that you will still be bound by all of the
terms and conditions of this Agreement.

6.    No Admission and Joint Drafting:  This Agreement shall not be construed as
an admission by the Company and/or You or that either has acted wrongfully with
respect to the other.   This Agreement is the result of the joint efforts of You
and the Company and no party shall be considered to be the drafter.  Any
uncertainty or ambiguity shall not be interpreted against one party in favor of
the other.

7.    Return of Company Property:  By signing this Agreement, you represent that
you are in possession of certain Company property that may include intellectual
property, proprietary information, documents, and computer files maintained or
received by you during your employment with the Company and you represent that
you are not in possession of Company property such as laptop(s), computer(s)
Blackberries, and telephones.  You are authorized to retain the aforementioned
Company property so long as you maintain the confidentiality of any Company
information.   You agree that if you cease to be a member of the GTJ Board of
Directors that you will return or destroy the aforementioned Company Property at
the discretion of the Company.  

8.    No Re-Employment.  You agree that your employment relationship with the
Company and its affiliates is being permanently and irrevocably severed, and you
agree that any failure to re-employ you for any reason will not constitute a
discriminatory action and you further covenant and agree not to make any claim
or commence any action based upon a failure to re-employ you.   The Agreement
specifically does not concern, limit or otherwise affect your continuing and
ongoing role, duties or compensation as a Member of the GTJ Board of Directors.

9.    Unemployment Compensation.  The Company will not contest or object to any
application you may make for unemployment compensation, during your period of
unemployment.

10.   Entire Agreement, Severability and Signatures:  This Agreement sets forth
the entire understanding of the parties and cannot be modified except in
writing, signed by both you and the Company.   This Agreement may be executed in
counterparts and each set of original executed counterparts shall be deemed an
original copy of this Agreement.  Faxed and electronic signatures are authorized
and acceptable and shall have the same force and effect as that of an
original.  Should any of the material provisions of this Agreement be rendered
invalid by a Court or government agency of competent jurisdiction, or should You
fail to fulfill your obligations under it, the remainder of this Agreement
shall, to the fullest extent permitted by

--------------------------------------------------------------------------------

applicable law and at the Company’s option, remain in full force and effect,
and/or You shall be obligated to return, in full or in part, as determined by
the Company, any and all consideration you received pursuant to the terms of
this Agreement.

11.   Tax Reporting and Indemnification:  The Company will issue appropriate
Internal Revenue Service Forms in the relation to the payment described in
paragraph 3 above.  You agree to pay any amount that may be determined to be due
and owing as taxes, interest and penalties arising out of the payment by the
Company.  You agree to hold the Company harmless against, and to defend and
indemnify the Company for and against any and all claims by the Internal Revenue
Service or any other taxing authority or taxing agency (whether federal, state
or local) which may be made against the Company arising out of your alleged
failure to pay any appropriate taxes arising out of the payment as detailed in
paragraph 3 above.  

12.   Section 409A of the Internal Revenue Code.  The intent of the parties is
that payments under this Agreement comply with or be exempt from Section 409A of
the Code and the regulations and guidance promulgated thereunder (collectively
“Section 409A”).

a.    Notwithstanding anything to the contrary in this Agreement, if the Company
determines that (i) on the date your employment with the Company terminates, you
are a Specified Employee (as defined in Section 409A) and (ii) any payments to
be provided to you pursuant to this Agreement are or may become subject to taxes
under Section 409A, then such payments shall be delayed until the date that is
six (6) months and one day after the date of your Separation from Service (as
defined in Section 409A) with the Company.

b.    Any terms of this Agreement that are undefined or ambiguous shall be
interpreted by the Company in a manner that complies with Section 409A.

13.   Acknowledgement:  You further acknowledge and represent as follows:

a.    You have carefully read and fully understand all of the provisions of this
Agreement, including the fact that you have agreed to release and forever
discharge the Releasees from any legal action arising out of your employment
with the Company, the terms and conditions of such employment, and the
termination of that employment;

b.    You waive all rights and claims against Releasees, knowingly and
voluntarily, in exchange for consideration of value to which you are not
otherwise entitled;

c.    You have been advised in writing by the Company, and you have been given a
reasonable opportunity, to consult with an attorney or advisor of your choice in
connection with this Agreement, and your decision to waive any rights or claims
you may have against Releasees;

d.    You have been given a reasonable period of time within which to consider
this Agreement and your decision to enter into this Agreement.

--------------------------------------------------------------------------------

14.   Employment Verification:  The Company will provide a neutral verification
of your employment with the Company that will be limited to your name, job title
and dates of employment and a statement that the provision of such information
constitutes Company policy so long as the request is directed to:  Terry
Manfredi, GTJ REIT, Inc., 60 Hempstead Avenue, Suite 718, West Hempstead, NY
11552

15.   Additional Remedies For Breach: You acknowledge and understand that if you
breach any provision of this Agreement, the Company shall have, in addition to
and without limiting any other remedy that it may have under this Agreement, in
law or in equity, the right to a temporary and permanent injunction restraining
any such breach, without any bond or security being required.  In any such
proceeding, you waive any defense that the Company has an adequate remedy at law
or that the injury suffered as a consequence is not irreparable.  In addition to
any damages that the Company may be entitled to, you will reimburse to the
Company its attorneys’ fees incurred in any action or proceeding in which it is
determined that you breached the terms of this Agreement.

16.   Release Running to You:  The Company represents that its Officers and
Directors are not aware of your having engaged in any self-dealing or fraudulent
financial transactions to the detriment of the Company.  You represent and
affirm that you have not engaged in any self-dealing or fraudulent financial
transactions to the detriment of the Company.  So long as the foregoing
representation by you is true the Company releases You from any and all claims,
demands, causes of action, actions, rights, damages, judgments, costs,
compensation, suits, debts, dues, accounts, bonds, covenants, agreements,
expenses, attorneys’ fees, damages, penalties, punitive damages and liability of
any nature whatsoever, in law or in equity or otherwise, which the Company has
had, now have, shall or may have, whether known or unknown, foreseen or
unforeseen, suspected or unsuspected, by reason of any cause, matter or thing
whatsoever, from the beginning of the world to the effective date of this
Agreement, including those relating to or arising out of your employment with
the Company and/or its affiliates, the terms and conditions of such employment,
and the termination of that employment. This paragraph specifically does not
release, address or concern any of your acts, omissions or conduct as a Member
of the GTJ Board of Directors or your continuing and ongoing role, duties or
compensation as a Member of the GTJ Board of Directors.

17.   Choice of Law and Jurisdiction:  The Parties agree that this Agreement is
governed by the laws of the State of New York, without regard to principles on
conflict of law.  The Parties consent to and agree that the sole jurisdiction
and venue for the resolution of any disputes concerning this Agreement shall
constitute the Supreme Court of the State of New York, County of Nassau, and/or
the United States District Court for the Eastern District of New York unless
specifically prohibited by applicable law.

18.   Deadline to Accept Offer:  You have 21 days from your receipt of this
Agreement to accept this offer.  You were provided a copy of this offer on
January 7, 2015.  You are strongly encouraged to consult with an attorney prior
to your execution of this Agreement.

--------------------------------------------------------------------------------

 

/s/ Douglas Cooper

02/10/2015

Douglas Cooper

Dated

 

State of New York

 

)

 

 

) ss.:

County of

 

)

 

On the                day of    February in the year  2015 before me, the
undersigned, a Notary Public in and for the State, personally appeared        
Douglas Cooper    personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s) or the person upon behalf of which the
individual(s) acted, executed the instrument

 

/s/ Louis Sheinker

GTJ REIT, Inc.  

By Louis Sheinker, as President and Chief Operating Officer

 

State of New York

 

)

 

 

) ss.:

County of

 

)

 

On the                day of    February    in the year  2015 before me, the
undersigned, a Notary Public in and for the State, personally appeared        
Louis Sheinker    personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s) or the person upon behalf of which the
individual(s) acted, executed the instrument